Exhibit 10.1

 

Certain information has been excluded from the exhibit because it is not
material and would likely cause competitive harm to the company if publicly
disclosed. [***] indicates the redacted confidential portions of this exhibit.

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 23, 2019, is entered into by and among SOLSYS
MEDICAL, LLC, a Delaware limited liability company formerly known as Soluble
Systems, LLC (“Soluble”), MISONIX, INC., a Delaware corporation formerly known
as New Misonix, Inc. (“Misonix”, and together with Soluble, each individually
and collectively referred to herein as “Borrower”), each of the undersigned
financial institutions (individually each a “Lender” and collectively “Lenders”)
and SWK FUNDING LLC, a Delaware limited liability company, in its capacity as
administrative agent for the other Lenders (in such capacity, “Agent”).

 

RECITALS

 

WHEREAS, Borrower, Agent and Lenders entered into that certain Amended and
Restated Credit Agreement dated as of September 27, 2019, (as the same may be
amended, modified or restated from time to time, being hereinafter referred to
as the “Credit Agreement”); and

 

WHEREAS, Borrower, Agent and Lenders desire to amend the Credit Agreement as set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

Article I

 

Definitions

 

1.1 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

 



 

 

 

ARTICLE II

 

Amendments

 

2.1 Amendment to Section 2.1. Effective as of the First Amendment Effective
Date, the definition of “Contract Rate” in Section 1.1 of the Credit Agreement
is amended and restated in its entirety to read as follows:

 

“Contract Rate means a rate per annum equal to (x) the LIBOR Rate, plus (y)(1)
as of any date of determination where the EBITDA of Parent and its Subsidiaries
was positive for the prior Fiscal Quarter, seven and one-half of one percent
(7.50%) or (2) at all other times, the applicable margin as identified in the
table below:

 

Condition  (y) Applicable Margin

As of any date of determination where the Market Capitalization of Parent is
less than $[***].

  ten and one quarter of one percent (10.25%)      As of any date of
determination where the Market Capitalization of Parent is equal to or greater
than $[***], but less than $[***]  Nine percent (9.00%)      As of any date of
determination where the Market Capitalization of Parent is equal to or greater
than $[***]  Eight percent (8.00%)

”

 

2.2 Amendment to Section 2.1. Effective as of the First Amendment Effective
Date, Section 2.1 of the Credit Agreement is amended and restated in its
entirety to read as follows:

 

“2.1 Term Loan Commitments.

 

(a) Borrower, Agent and Lenders hereby agree and acknowledge that, as of
December 23, 2019 (but prior to the advance described in Section 2.1(b)), the
outstanding principal balance of the Term Loan is $25,095,761 (which amount
includes, for the avoidance of doubt, (i) accrued interest that was capitalized
into the Loan in relation to the accrued interest that was otherwise due and
payable on the Payment Dates in May 2016, February 2017, May 2017 and August
2017, (ii) the capitalization of all unpaid interest accrued from the Payment
Date in August 2017 through October 26, 2017, (iii) the additional term loan
advance of $2,500,000 made to Borrower on May 2, 2019, (iv) the additional term
loan advance of $2,500,000 made to Borrower on or about September 25, 2019 and
(v) the additional term loan advance of $5,000,000 made to Borrower on or about
September 27, 2019).

 

(b) In addition to the foregoing, on or about December 24, 2019, Lenders shall
make one (1) additional term loan advance in the amount of $5,000,000 to
Borrower resulting in an outstanding principal balance of the Term Loan of
$30,095,761. Upon the funding of such additional term loan amount under this
Section 2.1(b), Borrower shall pay to Agent, for its own account, an origination
fee in the amount of $75,000, which fully earned and non-refundable as of the
date of such additional term loan advance.

 



2

 

 

(c) All such term loan advances described in this Section 2.1 shall be deemed a
single term Loan (each such loan, individually and collectively, the “Term
Loan”) which shall be in an aggregate principal amount equal to the Term Loan
Commitment plus any additional amounts capitalized into the Term Loan as
described in Section 2.1(a). The Loan is not a revolving credit facility, and
therefore, any amount thereof that is repaid or prepaid by Borrower, in whole or
in part, may not be re-borrowed.”

  

2.3 Amendment to Section 7.13.2. Effective as of the First Amendment Effective
Date, Section 7.13.2 of the Credit Agreement is amended and restated in its
entirety to read as follows:

 

“7.13.2 Minimum Aggregate Revenue.

 

Not permit the Aggregate Revenue for the consecutive month period ending on the
last Business Day of any Fiscal Quarter set forth in the table below to be less
than the applicable amount set forth in the table below for such period.

  

Minimum LTM Aggregate Revenue as of the end of: Nine (9) month period ending
March 31, 2020 $[***] Twelve (12) month period ending June 30, 2020 $[***]
Twelve (12) month period ending September 30, 2020 $[***] Twelve (12) month
period ending December 31, 2020 $[***] Twelve (12) month period ending March 31,
2021 $[***] Twelve (12) month period ending June 30, 2021 $[***] Twelve (12)
month period ending September 30, 2021 and each Fiscal Quarter thereafter $[***]

   

For purposes of clarification, if Aggregate Revenue is calculated for a period
that includes any period prior the consummation of the Merger, Aggregate Revenue
will include, without duplication, the combined aggregate of Net Sales,
Royalties and any other income or revenue recognized by Parent and/or its
Subsidiaries, on one hand, and by Current Borrower and/or its Subsidiaries, on
the other hand, for such period.”

   



3

 

 



2.5 Amendment to Annex I. Effective as of the First Amendment Effective Date,
Annex I to Credit Agreement is amended and restated in its entirety to read as
follows:

 

ANNEX I

 

Commitments and Pro Rata Term Loan Shares

  

Lender  Commitment   Pro Rata Term Loan Share  SWK Funding LLC  $30,095,761  
 100%

  

ARTICLE III

 

Conditions Precedent

 

3.1 Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent in a manner satisfactory to
Agent, unless specifically waived in writing by Agent in its sole discretion
(the date all such conditions are satisfied, or waived, by Agent in its sole
discretion being referred to herein as the “First Amendment Effective Date”):

 

A. Agent shall have received (i) this Amendment duly executed by Borrower, and
(ii) that certain Acknowledgement, Third Amendment and Reaffirmation of
Intercreditor Agreement, duly executed by all parties thereto.

 

B. The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof in all material respects, as if made on the
date hereof, except for such representations and warranties as are by their
express terms limited to a specific date.

 

C. No Default or Event of Default under the Credit Agreement, as amended hereby,
shall have occurred and be continuing, unless such Default or Event of Default
has been otherwise specifically waived in writing by Agent.

 

D. All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent; and Borrower shall
provide to Agent a Manager’s certificate with resolutions in form and substance
acceptable to Agent.

 



4

 

 

ARTICLE IV

 

No Waiver, Ratifications, Representations and Warranties

 

4.1 No Waiver. Nothing contained in this Amendment or any other communication
between Agent, any Lender, Borrower or any other Loan Party shall be a waiver of
any past, present or future violation, Default or Event of Default of Borrower
under the Credit Agreement or any Loan Document. Agent and each Lender hereby
expressly reserves any rights, privileges and remedies under the Credit
Agreement and each Loan Document that Lender may have with respect to any
violation, Default or Event of Default, and any failure by Agent or any Lender
to exercise any right, privilege or remedy as a result of the violations set
forth above shall not directly or indirectly in any way whatsoever either (i)
impair, prejudice or otherwise adversely affect the rights of Agent or any
Lender, except as set forth herein, at any time to exercise any right, privilege
or remedy in connection with the Credit Agreement or any Loan Document, (ii)
amend or alter any provision of the Credit Agreement or any Loan Document or any
other contract or instrument or (iii) constitute any course of dealing or other
basis for altering any obligation of Borrower or any other Loan Party or any
rights, privilege or remedy of Agent or any Lender under the Credit Agreement or
any Loan Document or any other contract or instrument. Nothing in this Amendment
shall be construed to be a consent by Agent or any Lender to any prior, existing
or future violations of the Credit Agreement or any Loan Document.

 

4.2 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Lenders and Agent agree that the
Credit Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. Borrower agrees that this Amendment is not intended to and shall not
cause a novation with respect to any or all of the Obligations.

 

4.3 Representations and Warranties. Borrower hereby represents and warrants to
Agent and Lenders that (a) the execution, delivery and performance of this
Amendment, any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action (as applicable)
on the part of Borrower and will not violate the organizational documents of
Borrower; (b) Borrower’s directors have authorized the execution, delivery and
performance of this Amendment any and all other Loan Documents executed and/or
delivered in connection herewith; (c) the representations and warranties
contained in the Credit Agreement, as amended hereby, and any other Loan
Document are true and correct in all material respects on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date (except to the extent such representations and warranties
expressly relate to an earlier date); (d) upon the effectiveness of this
Amendment, no Default or Event of Default under the Credit Agreement, as amended
hereby, has occurred and is continuing; (e) except as it relates to the
Specified Defaults, Borrower is in full compliance in all material respects with
all covenants and agreements contained in the Credit Agreement and the other
Loan Documents, as amended hereby; and (f) except as disclosed to Agent,
Borrower has not amended its organizational documents since the date of the
Credit Agreement.

 



5

 

 

ARTICLE V

 

Miscellaneous Provisions

 

5.1 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.

 

5.2 Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.

 

5.3 Expenses of Agent. As provided in the Credit Agreement, Borrower agrees to
pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of legal counsel, and all costs and
expenses incurred by Agent and each Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the reasonable costs and
fees of legal counsel.

 

5.4 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

5.5 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.

 

5.6 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.

 

5.7 Effect of Waiver. No consent or waiver, express or implied, by Agent to or
for any breach of or deviation from any covenant or condition by Borrower shall
be deemed a consent to or waiver of any other breach of the same or any other
covenant, condition or duty.

 

5.8 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

 



6

 

 

5.9 Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING LAW)
AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS AMENDMENT
MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.

 

5.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY Borrower AND
AGENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

 

 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
First Amendment Effective Date.

 

  BORROWER:       MISONIX, INC.,   a Delaware Corporation (f/k/a New Misonix,
Inc.)       By: /s/ Joseph Dwyer   Name: Joseph Dwyer   Title: Chief Financial
Officer       SOLSYS MEDICAL, LLC,   a Delaware limited liability company (f/k/a
Soluble Systems, LLC)       By: MISONIX, INC.,   its sole member       By: /s/
Joseph Dwyer   Name: Joseph Dwyer   Title: Chief Financial Officer

  

 

 

 

  AGENT AND LENDER:       SWK FUNDING LLC,   as Agent and a Lender       By: SWK
Holdings Corporation,     its sole Manager           By: /s/ Winston Black    
Name: Winston Black     Title: Chief Executive Officer

  

 

 



 

